      Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO


CARMEN MÁRQUEZ-MARÍN,                         )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       No. 3:16-cv-01706-JAW
                                              )
MERRICK GARLAND, Attorney                     )
General of the United States,                 )
                                              )
               Defendant.                     )


        ORDER ON DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
     EVIDENCE, ARGUMENT, OR COMMENT REGARDING EVENTS THAT
        WERE NOT RAISED BEFORE THE AGENCY, NOT RAISED IN
      PLAINTIFF’S COMPLAINT, AND NOT ADDRESSED IN DISCOVERY

       In anticipation of trial, the defendant filed a motion in limine seeking to

exclude evidence of an alleged retaliatory incident that took place in 2020 because it

was not raised in the plaintiff’s Equal Employment Opportunity (EEO) complaint,

was not raised in her complaint in this case, and was not addressed in discovery.

While the plaintiff is under a continuing obligation to supplement her discovery

pursuant to Federal Rule of Civil Procedure 26(e), the Court denies the motion

because the Court cannot evaluate the significance of the failure to supplement.

I.     PROCEDURAL BACKGROUND 1

       On April 13, 2016, Carmen Márquez-Marín, an Assistant United States




1       The Court assumes familiarity with the factual background of this case, and thus recites only
the relevant procedural history in this order. For an exhaustive account of the factual allegations,
readers should refer to the Court’s summary judgment order. See Order on Mot. for Summ. J. at 4-
202 (ECF No. 155).
     Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 2 of 11




Attorney (AUSA) at the United States Attorney’s Office (USAO) for the District of

Puerto Rico, filed a complaint against the United States Attorney General, alleging

that the United States Department of Justice (DOJ) retaliated against her for her

prior Equal Employment Opportunity (EEO) Act activity and created a hostile work

environment, failed to provide her with reasonable accommodations for her disability,

and discriminated against her due to her disability. 2 Compl. (ECF No. 1). On

April 18, 2019, the DOJ moved for summary judgment, Def.’s Mot. for Summ. J. (ECF

No. 92), which, on May 26, 2020, the Court denied in a two hundred twenty-four-page

order, Order on Mot. for Summ. J. (ECF No. 155). On October 14, 2020, the Court

held a pretrial conference, Min. Entry (ECF No. 175), and the next day, the Court

issued a final pretrial order, setting the deadlines for pretrial motions, Report of Final

Pretrial Conference and Order (ECF No. 176).               Due to the ongoing COVID-19

pandemic, the Court has not yet set a trial date.

       On October 13, 2020, the DOJ filed a motion in limine to disallow evidence that

management at the United States Attorney’s Office (USAO) tried to prevent AUSA

Márquez-Marín from participating in the Executive Office of the United States

Attorney’s (EOUSA) 2020 Evaluation and Review Staff (EARS) evaluation of the

USAO in Puerto Rico, referred to by the parties as the “2020 EARS evaluation,”

because the incident was not included in AUSA Márquez-Marín’s EEO complaint or

her judicial complaint in this case, and was not addressed in discovery. Def.’s Mot. in

Lim. To Exclude Evid., Argument, or Comment Regarding Events that Were Not


2     The Court interchangeably refers to the Defendant as the Attorney General, the DOJ, and the
USAO as the context requires.

                                               2
      Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 3 of 11




Raised Before the Agency, Not Raised in Pl.’s Compl, and Not Addressed in Disc. (ECF

No. 169) (Def.’s Mot.).   On November 5, 2020, AUSA Márquez-Marín filed her

opposition to the DOJ’s motion. Pl.’s Omnibus Opp’n to Four of the Five Mots. in Lim.

Presented by Def. (ECF No. 177) (Pl.’s Opp’n). On November 12, 2020, the DOJ replied

to AUSA Márquez-Marín’s opposition. Def.’s Reply in Supp. of Four of His Mots. in

Lim. (ECF No. 190) (Def.’s Reply).

II.    THE PARTIES’ POSITIONS

       A.    The DOJ’s Motion in Limine

       The DOJ moves the Court for an order prohibiting AUSA Márquez-Marín from

introducing evidence, arguing, or commenting on all matters not raised during the

EEO process, not raised in the complaint, and not addressed in discovery. DOJ’s Mot.

at 1. Specifically, the DOJ seeks to exclude any mention of an incident in which

management at the USAO allegedly refused to allow AUSA Márquez-Marín to

participate in the 2020 EARS evaluation at the USAO in Puerto Rico. Id. The DOJ

first tries to distinguish Clockedile v. New Hampshire Department of Corrections, 245

F.3d 1 (1st Cir. 2001), by arguing Clockedile clarified that “ostensibly unexhausted

matters need to be raised in the plaintiff’s judicial complaint (or amended versions of

the complaint), such that they can be subject to the discovery process.” Id. at 2. The

DOJ contends that “while the First Circuit was amenable to allowing plaintiffs in

narrow circumstances to plead in their complaints certain matters that were not first

presented to an agency – e.g., where the ‘retaliation is for filing the agency complaint

itself’’ – the court did not give plaintiffs the unfettered right to raise countless new



                                           3
     Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 4 of 11




incidents at any point during the litigation.” Id. “Should Márquez be allowed to raise

[the 2020 EARS evaluation] at trial,” the DOJ argues that “the agency would be

deprived of a chance to resolve this issue between the parties, and the parties would

also be forced to use the trial process to prove this issue in depth, at the cost of

dragging out the trial for an extensive period of time.” Id. at 3.

       The DOJ next argues that a potential alternative, “reopening of discovery at

this late stage,” is “hardly tenable either.” Id. It claims it would be “irreparably

prejudiced by Márquez’s invocation of new matters at this late stage.” Id.

       Finally, the DOJ asserts that “Clockedile has been held inapplicable where the

alleged subsequent retaliatory incidents (i.e., incidents not raised before the agency)

stem not from the plaintiff’s filing of an EEO charge that is the basis of a pending

lawsuit but from other protected activity.” Id. Therefore, the DOJ urges that AUSA

Márquez-Marín’s cannot invoke Clockedile to assert claims that “stemmed not from

her filing of the EEO charges that were the basis of this lawsuit but from her earlier

trial victory.” Id. at 4.

       B.     Carmen Márquez-Marín’s Opposition

       In response, AUSA Márquez-Marín first points to the extensive discovery in

this case and argues that “there have been no surprises in the context of this

litigation.” Pl.’s Opp’n at 11. She then claims that she “could not have mentioned the

2020 EARS evaluation in the early days of this litigation, in 2016 and 2017, when the

Government was insisting on plaintiff’s parsing out, one by one, each and every

incident in her claims of retaliatory actions and a hostile environment.” Id. at 11-



                                           4
       Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 5 of 11




12 (emphasis in original). Citing Clockedile, she contends that “events occurring after

the 2014 and 2015 EEO complaints can be addressed in the upcoming trial.” Id. at 12

(emphasis in original). Finally, she clarifies that “[w]hile it is true that she relates

the retaliatory actions to her earlier lawsuit, she also has always connected the

adverse situations and hostile environment she has faced at the Office to her ongoing

EEO-related activity.” Id. (emphasis in original). In sum, “[b]alancing the equities

in this case,” she urges that “this evidence should be allowed at trial.” Id. at 14.

        C.    The DOJ’s Reply

        The DOJ argues that AUSA Márquez-Marín “fails to confront the arguments

and authority that [the DOJ] provided in [its] motion as to why the Court should bar

discussion of events that were not raised before the agency, not raised in [AUSA

Márquez-Marín’s] complaint, and not addressed in discovery – events such as the

2020 EARS evaluation.” Def.’s Reply at 3. The DOJ then clarifies that while the 2020

EARS evaluation is the only incident AUSA Márquez-Marín raised in the Joint

Pretrial Order that was not raised before the agency, not raised in the complaint, and

not addressed in discovery, “to the extent that [AUSA Márquez-Marín] raises other

such issues at trial, the Court should bar those issues as well for the same reason.”

Id. at 3-4.

III.    DISCUSSION

        On September 28, 2020, AUSA Márquez-Marín disclosed the 2020 EARS

evaluation for the first time in the Proposed Pretrial Order.        Proposed Pretrial

Order (ECF No. 164). In the section of the Proposed Pretrial Order titled “Factual



                                           5
    Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 6 of 11




Statement of Each Party’s Claim or Defense, Including Itemized Statement of Any

Damages Claimed,” AUSA Márquez-Marín states that “in a recent EARS evaluation,

Management tried strenuously to keep Ms. Márquez away from the EARS evaluation

team, allowing her to be interviewed only upon the intervention of undersigned

counsel.” Id. at 9. In the section of the order titled “Brief Statement of Each Party’s

Contentions with Respect to Controverted Material Facts, Contested Issues of Law,

Evidentiary Questions, and Supporting Authority,” AUSA Márquez-Marín asserts

that “certain events which occurred after Ms. Márquez’s two EEO complaints, can

come in not only as evidence, but also as potential bases for adjudication of liability

and damages,” and lists “the refusal to have Ms. Márquez interviewed for the ‘EARS’

evaluation,” as such an event. Id. at 12-13 (emphasis in original). Finally, AUSA

Márquez-Marín poses the question, “Why did two EARS teams initially refuse to

interview Carmen Márquez, with one of them finally agreeing to do so only after the

intervention by Ms. Márquez’s attorney?” and she answers, “The evidence will show

that it was because Management intervened and avoided Ms. Márquez providing

testimony which would show wrongdoing on the part of Management.” Id. at 23

(emphasis in original).

      The DOJ asks the Court to prohibit evidence of the 2020 EARS evaluation

because it was not raised during the EEO process, was not raised in AUSA Márquez-

Marín’s complaint, and was not the subject of discovery between the parties. Def.’s

Mot. at 1. AUSA Márquez-Marín contends that the evidence is admissible under

Clockedile.



                                          6
    Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 7 of 11




      A.     Administrative Exhaustion and the Clockedile Exception

      “Judicial recourse under Title VII . . . is not a remedy of first resort.” Morales-

Vallellanes v. Potter, 339 F.3d 9, 18 (1st Cir. 2003). Title VII contains an exhaustion

requirement that requires an employee to file an administrative charge with the

Equal Employment Opportunity Commission (EEOC) as a prerequisite to

commencing a civil action for employment discrimination. Fantini v. Salem State

Coll., 557 F.3d 22, 26 (1st Cir. 2009); see 42 U.S.C. § 2000e-5(f). “The purpose of that

requirement is to provide the employer with prompt notice of the claim and to create

an opportunity for early conciliation.” Gonzalez-Rodriguez v. Potter, 605 F. Supp.

2d 349, 361 (D.P.R. 2009). “The scope of the civil complaint is accordingly limited to

the charge filed with the EEOC and the investigation which can reasonably be

expected to grow out of that charge.” Fantini, 557 F.3d at 26-27 (quoting Powers v.

Grinnell Corp., 915 F.2d 34, 37 (1st Cir. 1990)) (alterations omitted).

      In Clockedile v. New Hampshire Department of Corrections, 245 F.3d 1

(1st Cir. 2001), the First Circuit provided a narrow exception to the administrative

exhaustion requirement. In December 1995, the plaintiff filed a sexual harassment

charge with the EEOC, charging her manager with sexual harassment. Id. at 2. In

January 1996, her employer, the Department of Corrections, found insufficient

evidence to determine that the claims alleged in plaintiff’s internal complaint were

true. Id. The plaintiff later said that between January 1996 and February 1997, the

Department retaliated against her for filing the EEO complaint. Id. The plaintiff

received a right-to-sue letter from the EEOC and brought suit in federal district court



                                           7
    Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 8 of 11




charging sexual harassment and retaliation under Title VII of the Civil Rights Act

of 1964. Id. at 3. Following a jury trial, the district court set aside the jury award

because the plaintiff had not alleged retaliation by the Department in her EEO

complaint.   Id.   On appeal, the First Circuit considered a “recurrent problem”:

“whether (or to what extent) a lawsuit following a discrimination complaint can

include a claim of retaliation not made to the agency.” Id. at 4.

      The First Circuit reversed the district court and pronounced a new rule:

“retaliation claims are preserved so long as the retaliation is reasonably related to

and grows out of the discrimination complained of to the agency—e.g., the retaliation

is for filing the agency complaint itself.” Id. at 6. The First Circuit justified its

decision in policy terms, reasoning that “[r]etaliation uniquely chills remedies; and

by retaliating against an initial administrative charge, the employer discourages the

employee from adding a new claim of retaliation.” Id. at 5.

      This Court agrees with AUSA Márquez-Marín that the 2020 EARS evaluation

falls within the Clockedile exception.        AUSA Márquez-Marín filed her EEO

complaints in 2014 and 2015, and filed her judicial complaint in 2016. The 2020

EARS evaluation is obviously a later event that she could not have included in her

EEO complaints.      The DOJ argues that AUSA Márquez-Marín complains of

retaliation based solely on her trial victory and court ordered reinstatement in a 2005

lawsuit, but AUSA Márquez-Marín clarifies that “[w]hile it is true that she relates

the retaliatory actions to her earlier lawsuit, she also has always connected the

adverse situations and hostile environment she has faced at the Office to her ongoing



                                          8
     Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 9 of 11




EEO-related activity.” Pl.’s Opp’n at 12 (emphasis in original); see Compl. at 17-19.

Because the 2020 EARS evaluation is “reasonably related to and grows out of” the

filing of her EEO complaints, the Court concludes that evidence regarding the 2020

EARS evaluation is not barred for failure to exhaust. Clockedile, 245 F.3d at 6.

      B.     Failure to Supplement Discovery

      AUSA Márquez-Marín, however, has another problem besides the exhaustion

requirement. Federal Rule of Civil Procedure 26(e) imposes a continuing obligation

to supplement a party’s responses to discovery requests “in a timely manner if the

party learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made

known to the other parties during the discovery process or in writing.”

FED. R. CIV. P. 26(e)(1). “This supplementation requirement increases the quality

and fairness of trial by narrowing the issues and eliminating surprise.” Licciardi v.

TIG Ins. Grp., 140 F.3d 357, 363 (1st Cir. 1998) (citation and alterations omitted).

“When the duty to supplement is violated, the Court has discretion to exclude the

evidence.” Rivera-Marrero v. Presbyterian Cmty. Hosp., 255 F. Supp. 3d 290, 296

(D.P.R. 2017); see FED. R. CIV. P. 37(c)(1) (“If a party fails to provide information . . .

as required by Rule 26(a) or (e), the party is not allowed to use that information . . .

at trial, unless the failure was substantially justified or is harmless.”).

      It is fundamental that a litigant must continue to obey Rule 26(e)’s obligation

to supplement. AUSA Márquez-Marín’s first mention of the 2020 EARS evaluation

was in the September 28, 2020, Proposed Pretrial Order. Although the discovery



                                            9
    Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 10 of 11




period had closed, AUSA Márquez-Marín should have supplemented her discovery

responses so that the DOJ could decide how to proceed in light of the new factual

allegation.

      That being said, the Court will not exclude the evidence at this time for several

reasons. First, the Court does not know when the 2020 EARS evaluation took place,

and thus the Court cannot evaluate the significance of the failure to supplement. For

example, if the incident took place in January 2020 and AUSA Márquez-Marín’s first

disclosure was on September 28, 2020, then her delay in disclosure may be

unreasonable, but if the incident took place in early September 2020, then the delay

of a couple weeks would be reasonable. Second, the DOJ has not shown how it was

prejudiced by AUSA Márquez-Marín’s purportedly untimely disclosure.            Even if

AUSA Márquez-Marín supplemented discovery immediately after the incident

occurred (which she may have done), the DOJ would not be in any better position

than it is today—it would still have to reopen discovery, redepose AUSA Márquez-

Marín, and interview witnesses. Finally, the EOUSA conducted the 2020 EARS

evaluation and its evaluation involved the USAO in Puerto Rico, so presumably the

DOJ would have been aware of the incident and access to its own involved witnesses.

Thus, this is not a classic trial by ambush situation.

      As the Court is not excluding the EARS evaluation evidence, there is still no

record evidence that AUSA Márquez-Marín has even yet supplemented discovery.

Therefore, the Court ORDERS AUSA Márquez-Marín to supplement discovery on the

2020 EARS evaluation within two weeks of the date of this Order. If after this



                                          10
      Case 3:16-cv-01706-JAW-JCN Document 227 Filed 08/11/21 Page 11 of 11




supplement the DOJ concludes that it must take further discovery, the DOJ may file

an appropriate motion for discovery with the Court, setting forth the nature of the

proposed discovery and the need for it. The Court would consider allowing the DOJ

to file a brief set of interrogatories and requests for production to AUSA Márquez-

Marín, restricted to the 2020 EARS evaluation. If the DOJ is allowed to reopen

discovery on this narrow issue, the Court will allow AUSA Márquez-Marín to do the

same. If the DOJ elects not to reinitiate discovery and AUSA Márquez-Marín wishes

to do so on the same topic, she would be required to move for it and the DOJ would

be allowed to engage in similar discovery.     Specifically, if the parties wish to reopen

depositions on this narrow issue, they must move the Court for permission to do so

after completing any written discovery.

IV.     CONCLUSION

        The Court DENIES the United States Attorney General’s Motion in Limine to

Exclude Evidence, Argument, or Comment Regarding Events that Were Not Raised

Before the Agency, Not Raised in Plaintiff’s Complaint, and Not Addressed in

Discovery (ECF No. 169).

        SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 11th day of August, 2021




                                          11
